USCA11 Case: 19-13542      Date Filed: 06/11/2021   Page: 1 of 12



                                                                        [PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-13542
                          ________________________

                  D.C. Docket No. 8:19-cr-00005-WFJ-AAS-1



UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

MARIO ALBERTO MONTENEGRO,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (June 11, 2021)

Before BRANCH, GRANT, and TJOFLAT, Circuit Judges.

BRANCH, Circuit Judge:

      Mario Alberto Montenegro appeals the district court’s application of a

firearms enhancement over both parties’ objections, pursuant to U.S.S.G.
           USCA11 Case: 19-13542         Date Filed: 06/11/2021       Page: 2 of 12



§ 2D1.1(b)(1),1 to his total 62-month sentence for (1) conspiracy to distribute and

to possess with intent to distribute 500 grams or more of cocaine, in violation of 21

U.S.C. §§ 846, 841(a)(1) and (b)(1)(B)(ii), and (2) possession with intent to

distribute 500 grams or more of cocaine, in violation of 21 U.S.C. § 841(a)(1) and

(b)(1)(B)(ii). He argues that in objecting to the firearms enhancement, the

government ceded that it did not meet its burden of proving that the firearm was

used in connection with his offenses. After careful consideration, we affirm the

district court.

                                    I.     Background

       Mario Alberto Montenegro was indicted by a grand jury and subsequently

pleaded guilty to one count of conspiracy to distribute and to possess with intent to

distribute 500 grams or more of cocaine and one count of possession with intent to

distribute 500 grams or more of cocaine.

       According to the presentence investigation report (“PSI”), Montenegro sold

58 grams of cocaine to an undercover officer on November 13, 2018. The sale

took place at Montenegro’s residence, a small trailer. On December 12, 2018,

Montenegro sold another 1,994 grams of cocaine to the undercover officer after

they met outside a store. The undercover officer arrested Montenegro after the



       1
         U.S.S.G. § 2D1.1(b)(1) provides that “[i]f a dangerous weapon (including a firearm)
was possessed, increase [the base offense level] by 2 levels.”


                                               2
           USCA11 Case: 19-13542            Date Filed: 06/11/2021        Page: 3 of 12



sale. Following Montenegro’s arrest, Drug Enforcement Administration (“DEA”)

agents obtained a warrant, searched his residence, and found a .22-caliber bolt

action rifle on the trailer dashboard, close to the bed; a drug ledger on the kitchen

table, which was also near the bed; a box of .22-caliber bullets in a cabinet; and

another 811 grams of cocaine. On January 3, 2019, a grand jury indicted

Montenegro for possession with intent to distribute 500 grams or more of cocaine

and conspiracy to possess with intent to distribute 500 grams or more of cocaine.

       Using the 2018 United States Sentencing Guidelines, the probation office

prepared the PSI and calculated Montenegro’s base offense level as 26, pursuant to

U.S.S.G. § 2D1.1(a)(5). 2 The probation office applied a two-level enhancement

for possession of a dangerous weapon, pursuant to U.S.S.G. § 2D1.1(b)(1), due to

“the loaded 22-caliber bolt action rifle that was possessed in [Montenegro’s]

residence with 811 grams of cocaine and a drug ledger.”3 Montenegro also


       2
           The drug quantity conversion table included in U.S.S.G. § 2D1.1 provides that when,
as here, the offense involved at least 2 kilograms but less than 3.5 kilograms of cocaine, the base
offense level is 26. Montenegro’s offense involved 2.863 kilograms of cocaine.
       3
          Based on the application of the firearms enhancement, the probation office determined
that Montenegro did not qualify for an additional two-level reduction under the safety-valve
provision of U.S.S.G. § 2D1.1(b)(18). The district court did not explicitly rule on the application
of the safety valve, but it implicitly adopted the PSI by sentencing Montenegro within the
recommended guidelines range and not applying a safety-valve reduction. At sentencing,
Montenegro objected to the district court’s implicit denial of the safety-valve. As we explained
in United States v. Carillo-Ayala, the application of a § 2D1.1(b)(1) enhancement does not
necessarily mean that safety-valve relief is unavailable. 713 F.3d 82, 91 (11th Cir. 2013).
        On appeal, Montenegro asks that if we remand for resentencing, we direct the district
court to consider the application of the safety valve. Although Montenegro did properly preserve
the issue below, he only raises the potential safety-valve error in one sentence in his initial brief.


                                                  3
           USCA11 Case: 19-13542           Date Filed: 06/11/2021       Page: 4 of 12



received a three-level reduction for acceptance of responsibility under U.S.S.G.

§ 3E1.1. Thus, the PSI showed his total adjusted offense level was 25. Together

with his criminal history category of I, Montenegro’s advisory guidelines range

was 60–71 months’ imprisonment.4

       Prior to sentencing, Montenegro and the government both objected to the

application of the firearms enhancement in the PSI, arguing that there was not an

established nexus between the rifle’s presence in Montenegro’s trailer and the

crime. The probation office responded to and disagreed with the parties’

objections in the addendum to the PSI, explaining as follows:

       The probation office maintains that the enhancement at USSG §2D1.1(b)(1)
       is applicable in this case. According to USSG §2D1.1(b)(1), if a dangerous
       weapon (including a firearm) was possessed, increase by two levels.
       Further, according to USSG §2D1.1, Application Note 11(A), the
       enhancement should be applied if the weapon was present, unless it is
       clearly improbable that the weapon was connected with the offense. In this


Consequently, Montenegro has waived this argument on appeal because he failed to “plainly and
prominently” raise it by “devoting a discrete section of his argument” to the claim. Sapuppo v.
Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (quoting Cole v. U.S. Att’y Gen.,
712 F.3d 517, 530 (11th Cir. 2013), abrogated on other grounds by Nasrallah v. Barr, 140 S. Ct.
1683 (2020)). As we have explained, “simply stating that an issue exists, without further
argument or discussion,” as Montenegro has done, “constitutes abandonment of that issue and
precludes our considering the issue on appeal.” Singh v. U.S. Att’y Gen., 561 F.3d 1275, 1278
(11th Cir. 2009). Montenegro does address the safety valve in slightly more detail in his reply
brief, but we do not consider arguments presented for the first time in an appellant’s reply brief.
See Big Top Koolers, Inc. v. Circus-Man Snacks, Inc., 528 F.3d 839, 844 (11th Cir. 2008);
United States v. Coy, 19 F.3d 629, 632 n.7 (11th Cir. 1994). Additionally, we note that the relief
Montenegro asks for—that on remand for resentencing, the district court rule on the safety valve
in the first instance—is unavailable because we affirm the district court’s sentence.
       4
         The advisory guidelines range was 57 to 71 months’ imprisonment, but because
Montenegro’s offenses carried a statutory minimum term of 60 months’ imprisonment, the
bottom of the guidelines range was increased from 57 to 60 months’ imprisonment.


                                                 4
           USCA11 Case: 19-13542          Date Filed: 06/11/2021       Page: 5 of 12



       case, at the time of the execution of the search warrant, agents located a 22-
       caliber bolt action rifle bearing serial number 11530414, on the dash of the
       trailer, next to the bed. The rifle had one round loaded in the chamber and
       round in the magazine. A drug ledger was located on the kitchen table next
       to the bed of the trailer, a box of 22 caliber bullets in a cabinet, and 811
       grams of cocaine. The defendant was residing in this travel trailer and he
       sold 58 grams of cocaine to an undercover officer from this residence on
       November 13, 2018. Therefore, the probation office contends that it is not
       clearly improbable that the weapon was connected with the offense, and the
       two-level enhancement at USSG §2D1.1(b)(1) is applicable.

       At sentencing, the district court overruled the parties’ objections to the

firearm enhancement, finding that there was a sufficient nexus between the rifle

and Montenegro’s drug sales because (1) the first sale to the undercover officer

took place at Montenegro’s “very small trailer” where the rifle was located;

(2) Montenegro was using the trailer as his “stash house” where he kept cocaine

and people knew he sold drugs out of his trailer; and (3) there was a drug sales

ledger in “very close proximity” to the gun. Accordingly, the district court adopted

the PSI, finding that the applicable guidelines range was 60 to 71 months’

imprisonment.

       Montenegro requested a sentence of five years’ imprisonment, and the

government stated that it was “seeking a guideline sentence.”5 The district court

explained that after considering the advisory guidelines and the 18 U.S.C.

§ 3553(a) factors, a sentence consisting of concurrent terms of 62 months’


       5
         Montenegro noted that, if the district court had not applied the firearms enhancement
and had awarded him safety-valve relief, it would have “put him at three years” imprisonment.


                                               5
          USCA11 Case: 19-13542           Date Filed: 06/11/2021   Page: 6 of 12



imprisonment was appropriate. Montenegro again objected to the application of

the firearms enhancement. This appeal followed.

                             II.    Standard of Review

      “We review the district court’s findings of fact under U.S.S.G. § 2D1.1(b)(1)

for clear error, and the application of the Sentencing Guidelines to those facts de

novo.” United States v. Pham, 463 F.3d 1239, 1245 (11th Cir. 2006) (quotation

omitted). “For a factual finding to be clearly erroneous, we must be left with a

definite and firm conviction that the court made a mistake.” United States v. Tejas,

868 F.3d 1242, 1244 (11th Cir. 2017).

                                   III.     Discussion

      The main focus of Montenegro’s appeal is that the government, in objecting

to the firearms enhancement, admitted that it had no evidence Montenegro “used

this old bolt action rifle for any purpose that would relate to the underlying

offense.” Accordingly, Montenegro argues that the district court clearly erred in

applying the firearms enhancement to him because it relied on speculation to

conclude that there was a nexus between the rifle and his drug sales. Specifically,

he asserts that the facts on which the district court relied—that Montenegro’s first

drug sale occurred at the trailer; that he used the trailer as a “stash house,” and that

people knew Montenegro sold drugs out of his home; and that the rifle was in close

proximity to the drug ledger—do not by themselves create a nexus. Throughout,



                                              6
         USCA11 Case: 19-13542        Date Filed: 06/11/2021    Page: 7 of 12



he analogizes the facts of his case to United States v. Stallings, 463 F.3d 1218

(11th Cir. 2006), and urges us to reach the same conclusion—that the government

failed to meet its burden in justifying the enhancement. We disagree.

      A drug-trafficking offender is subject to a two-level sentencing enhancement

“[i]f a dangerous weapon (including a firearm) was possessed.” U.S.S.G.

§ 2D1.1(b)(1). The U.S.S.G. commentary further explains that “[t]he enhancement

for weapon possession . . . reflects the increased danger of violence when drug

traffickers possess weapons. The enhancement should be applied if the weapon

was present, unless it is clearly improbable that the weapon was connected with the

offense.” Id. at cmt. n.11(A).

      To justify a firearms enhancement, the government must establish by a

preponderance of the evidence either (1) that a “firearm was present at the site of

the charged conduct,” or (2) “that the defendant possessed a firearm during

conduct associated with the offense of conviction.” Stallings, 463 F.3d. at 1220.

The government must show “some nexus beyond mere possession between the

firearms and the drug crime.” Id. at 1221. However, the government is not

required to prove that the firearm was used to facilitate the distribution of drugs for

the firearms enhancement to apply; its mere presence during the drug offense is

sufficient. United States v. Audain, 254 F.3d 1286, 1289 (11th Cir. 2001).

Evidence of “proximity between guns and drugs, without more, is sufficient to



                                           7
             USCA11 Case: 19-13542    Date Filed: 06/11/2021   Page: 8 of 12



meet the government’s initial burden under § 2D1.1(b)(1).” United States v.

Carillo-Ayala, 713 F.3d 82, 91–92 (11th Cir. 2013). We have also explained that:

       other facts, such as whether the firearm is loaded, or inside a locked
       container, might be relevant to negate a connection, [but] there is a
       strong presumption that a defendant aware of the weapon’s presence
       will think of using it if his illegal activities are threatened. The
       firearm’s potential use is critical.
Id. at 92.

       If the government meets its initial burden, the burden then shifts to the

defendant to show “that a connection between the weapon and the offense was

clearly improbable.” Stallings, 463 F.3d at 1220 (quotation omitted). As we

explained in Carillo-Ayala, “the § 2D1.1(b)(1) enhancement . . . places a heavy

burden of negation on the defendant.” 713 F.3d at 90.

       Here, the government has met its burden by producing evidence that the rifle

was present at the site of the drug possession charge. The undisputed facts in the

PSI show that Montenegro sold more than two kilograms of cocaine to an

undercover officer; that the first sale occurred in Montenegro’s trailer home; and

that during the search of his trailer home, officers found more cocaine, a drug

ledger, and a loaded rifle. See United States v. Trujillo, 146 F.3d 838, 847 (11th

Cir. 1998) (affirming application of firearms enhancement where a firearm was

found in an office of a warehouse and drug transactions took place “nearby in and

around the warehouse”); United States v. Hall, 46 F.3d 62, 64 (11th Cir. 1995)



                                           8
         USCA11 Case: 19-13542       Date Filed: 06/11/2021   Page: 9 of 12



(affirming application of enhancement when firearm was possessed during the

drug offense, as shown by the proximity of the handgun to several drug-related

objects located in the house where conversations concerning drug-trafficking

activity occurred).

      With the government having established a nexus between Montenegro’s

drug offenses and the rifle, the burden then shifted back to Montenegro to negate

any possible connection. At sentencing, Montenegro argued that the enhancement

should not apply because there was no evidence that the rifle had been present in

his trailer home during the November 13, 2018 sale and that the rifle was in his

trailer for hunting purposes only. In so arguing, he failed to meet his burden to

negate the nexus presented by the government.

      First, presenting another reason for why the rifle may have been present in

Montenegro’s trailer home does not establish that it was clearly improbable that

the rifle was also possessed in connection with his drug offenses. The gun may

have been used for hunting, but a gun, after all, has many different uses and one

use does not exclude the others. See, e.g., United States v. Delgado, 981 F.3d 889,

903 (11th Cir. 2020) (noting with approval the district court’s observation that

“firearms can have more than one purpose,” including availability to protect the

defendant or his stash of drugs).




                                          9
         USCA11 Case: 19-13542        Date Filed: 06/11/2021    Page: 10 of 12



      Second, Montenegro’s argument that there is no evidence that he had the

gun with him during the drug transactions fails because it ignores a key fact:

Montenegro was indicted for possession of cocaine with intent to distribute, not for

distributing cocaine. The rifle was located in his trailer home along with cocaine

and a drug sales ledger. Thus, the rifle was present at the site of the charged

conduct, even if the rifle was not present at either drug sale. See, e.g., id. at 902–

03 (finding that application of enhancement was proper when defendant was

charged with importation of controlled substances and several firearms were found

at his home—the intended destination for the shipments of illegal substances—in

the same place as digital scales and another illegal substance).

      Accordingly, Montenegro does not satisfy the “heavy burden of negation”

placed on him to overcome the application of the firearms enhancement. Carillo-

Ayala, 713 F.3d at 90. In light of the record, the district court’s factual findings

related to the firearms enhancement were not clearly erroneous, and the district

court did not err in applying the enhancement.

      Montenegro nonetheless argues that the government failed to meet its

burden because, prior to sentencing, it agreed with him that the firearms

enhancement should not be applied. As an initial matter, the district court—not the

government—applies the guidelines and determines the appropriate sentence. See

United States v. Boyd, 975 F.3d 1185, 1190–91 (11th Cir. 2020) (“It is well-



                                           10
         USCA11 Case: 19-13542       Date Filed: 06/11/2021    Page: 11 of 12



established that only the district court determines the guideline range.” (citing

Molina-Martinez v. United States, 136 S. Ct. 1338, 1342 (2016), and U.S.S.G.

§ 1B1.1(a)). Accordingly, the district court may reach a different conclusion from

the parties when it applies the guidelines. And while Montenegro takes issue with

the fact that the government has now reversed course and is arguing for the

application of the firearms enhancement, he cites to no caselaw holding that the

government is bound by a position that it took prior to sentencing.

      Montenegro also relies on Stallings to challenge whether the government

met its burden of proof for the application of the firearms enhancement. In

Stallings, the district court applied a firearms enhancement after the police found

three firearms in one of the defendants’ homes. 463 F.3d at 1220. We vacated the

firearms enhancement because there was no evidence that any activities related to

the drug conspiracy occurred at the home in question, there was no evidence that

the defendant possessed the firearms in relation to any of his drug-trafficking

activities, and the government failed to address the possibility that the firearms

could have belonged to another adult in the residence. Id. at 1220–21.

      The facts of Montenegro’s case are different from those in Stallings in three

notable ways. First, the ownership of the rifle is not in dispute like the ownership

of the firearms was in Stallings. Montenegro was the only resident of the trailer,

and he does not dispute that the rifle belongs to him. Second, the rifle was located



                                          11
         USCA11 Case: 19-13542        Date Filed: 06/11/2021    Page: 12 of 12



at a drug transaction site. Montenegro’s first drug sale to the undercover officer

took place at his trailer, where the rifle was later found. Third, objects related to

Montenegro’s drug sales—cocaine and a sale ledger—were found in close

proximity to the rifle, thus suggesting they are linked. Thus, given the salient

differences between Montenegro’s case and Stallings, his reliance on Stallings is

misplaced.

      For these reasons, we affirm.

      AFFIRMED.




                                          12